       Case 5:20-cv-01078-VKD Document 1 Filed 02/11/20 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       JKLM Properties, L.L.C., a                Act; Unruh Civil Rights Act
14     California Limited Liability
       Company; and Does 1-10,
15               Defendants.
16
17         Plaintiff Scott Johnson complains of JKLM Properties, L.L.C., a
18   California Limited Liability Company; and Does 1-10 (“Defendants”), and
19   alleges as follows:
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23   level C-5 quadriplegic. He cannot walk and also has significant manual
24   dexterity impairments. He uses a wheelchair for mobility and has a specially
25   equipped van.
26     2. Defendant JKLM Properties, L.L.C. owned the real property located at
27   or about 131 S. Main Street, Milpitas, California, between May 2019 and
28   October 2019.


                                            1

     Complaint
       Case 5:20-cv-01078-VKD Document 1 Filed 02/11/20 Page 2 of 7




 1     3. Defendant JKLM Properties, L.L.C. owns the real property located at or
 2   about 131 S. Main Street, Milpitas, California, currently.
 3     4. Plaintiff does not know the true names of Defendants, their business
 4   capacities, their ownership connection to the property and business, or their
 5   relative responsibilities in causing the access violations herein complained of,
 6   and alleges a joint venture and common enterprise by all such Defendants.
 7   Plaintiff is informed and believes that each of the Defendants herein,
 8   including Does 1 through 10, inclusive, is responsible in some capacity for the
 9   events herein alleged, or is a necessary party for obtaining appropriate relief.
10   Plaintiff will seek leave to amend when the true names, capacities,
11   connections, and responsibilities of the Defendants and Does 1 through 10,
12   inclusive, are ascertained.
13
14     JURISDICTION & VENUE:
15     5. The Court has subject matter jurisdiction over the action pursuant to 28
16   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
18     6. Pursuant to supplemental jurisdiction, an attendant and related cause
19   of action, arising from the same nucleus of operative facts and arising out of
20   the same transactions, is also brought under California’s Unruh Civil Rights
21   Act, which act expressly incorporates the Americans with Disabilities Act.
22     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
23   founded on the fact that the real property which is the subject of this action is
24   located in this district and that Plaintiff's cause of action arose in this district.
25
26     FACTUAL ALLEGATIONS:
27     8. Plaintiff went to Main Street Professional Center in May 2019, June
28   2019 and October 2019 with the intention to avail himself of its goods or


                                               2

     Complaint
       Case 5:20-cv-01078-VKD Document 1 Filed 02/11/20 Page 3 of 7




 1   services, motivated in part to determine if the defendants comply with the
 2   disability access laws.
 3     9. Main Street Professional Center is a facility open to the public, a place
 4   of public accommodation, and a business establishment.
 5     10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
 6   to provide wheelchair accessible parking in conformance with the ADA
 7   Standards as it relates to wheelchair users like the plaintiff.
 8     11. On information and belief the defendants currently fail to provide
 9   wheelchair accessible parking.
10     12. These barriers relate to and impact the plaintiff’s disability. Plaintiff
11   personally encountered these barriers.
12     13. As a wheelchair user, the plaintiff benefits from and is entitled to use
13   wheelchair accessible parking. By failing to provide accessible facilities, the
14   defendants denied the plaintiff full and equal access.
15     14. The failure to provide accessible facilities created difficulty and
16   discomfort for the Plaintiff.
17     15. The defendants have failed to maintain in working and useable
18   conditions those features required to provide ready access to persons with
19   disabilities.
20     16. The barriers identified above are easily removed without much
21   difficulty or expense. They are the types of barriers identified by the
22   Department of Justice as presumably readily achievable to remove and, in fact,
23   these barriers are readily achievable to remove. Moreover, there are numerous
24   alternative accommodations that could be made to provide a greater level of
25   access if complete removal were not achievable.
26     17. Plaintiff will return to Main Street Professional Center to avail himself
27   of its goods or services and to determine compliance with the disability access
28   laws once it is represented to him that Main Street Professional Center and its


                                              3

     Complaint
       Case 5:20-cv-01078-VKD Document 1 Filed 02/11/20 Page 4 of 7




 1   facilities are accessible. Plaintiff is currently deterred from doing so because
 2   of his knowledge of the existing barriers and his uncertainty about the
 3   existence of yet other barriers on the site. If the barriers are not removed, the
 4   plaintiff will face unlawful and discriminatory barriers again.
 5     18. Given the obvious and blatant nature of the barriers and violations
 6   alleged herein, the plaintiff alleges, on information and belief, that there are
 7   other violations and barriers on the site that relate to his disability. Plaintiff will
 8   amend the complaint, to provide proper notice regarding the scope of this
 9   lawsuit, once he conducts a site inspection. However, please be on notice that
10   the plaintiff seeks to have all barriers related to his disability remedied. See
11   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
12   encounters one barrier at a site, he can sue to have all barriers that relate to his
13   disability removed regardless of whether he personally encountered them).
14
15   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
16   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
17   Defendants.) (42 U.S.C. section 12101, et seq.)
18     19. Plaintiff re-pleads and incorporates by reference, as if fully set forth
19   again herein, the allegations contained in all prior paragraphs of this
20   complaint.
21     20. Under the ADA, it is an act of discrimination to fail to ensure that the
22   privileges, advantages, accommodations, facilities, goods and services of any
23   place of public accommodation is offered on a full and equal basis by anyone
24   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
25   § 12182(a). Discrimination is defined, inter alia, as follows:
26             a. A failure to make reasonable modifications in policies, practices,
27                or procedures, when such modifications are necessary to afford
28                goods,     services,     facilities,   privileges,    advantages,      or


                                               4

     Complaint
       Case 5:20-cv-01078-VKD Document 1 Filed 02/11/20 Page 5 of 7




 1                accommodations to individuals with disabilities, unless the
 2                accommodation would work a fundamental alteration of those
 3                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 4            b. A failure to remove architectural barriers where such removal is
 5                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 6                defined by reference to the ADA Standards.
 7            c. A failure to make alterations in such a manner that, to the
 8                maximum extent feasible, the altered portions of the facility are
 9                readily accessible to and usable by individuals with disabilities,
10                including individuals who use wheelchairs or to ensure that, to the
11                maximum extent feasible, the path of travel to the altered area and
12                the bathrooms, telephones, and drinking fountains serving the
13                altered area, are readily accessible to and usable by individuals
14                with disabilities. 42 U.S.C. § 12183(a)(2).
15     21. When a business provides parking for its customers, it must provide
16   accessible parking.
17     22. Here, accessible parking has not been provided.
18     23. The Safe Harbor provisions of the 2010 Standards are not applicable
19   here because the conditions challenged in this lawsuit do not comply with the
20   1991 Standards.
21     24. A public accommodation must maintain in operable working condition
22   those features of its facilities and equipment that are required to be readily
23   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
24     25. Here, the failure to ensure that the accessible facilities were available
25   and ready to be used by the plaintiff is a violation of the law.
26
27
28


                                             5

     Complaint
        Case 5:20-cv-01078-VKD Document 1 Filed 02/11/20 Page 6 of 7




 1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 3   Code § 51-53.)
 4      26. Plaintiff repleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7   that persons with disabilities are entitled to full and equal accommodations,
 8   advantages, facilities, privileges, or services in all business establishment of
 9   every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11      27. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13      28. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      29. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiff, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21      30. Although the plaintiff was markedly frustrated by facing discriminatory
22   barriers, even manifesting itself with minor and fleeting physical symptoms,
23   the plaintiff does not value this very modest physical personal injury greater
24   than the amount of the statutory damages.
25
26
27
28


                                              6

     Complaint
       Case 5:20-cv-01078-VKD Document 1 Filed 02/11/20 Page 7 of 7




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: February 5, 2020          CENTER FOR DISABILITY ACCESS
14
                                      By:
15
                                      ____________________________________
16
                                             Amanda Seabock, Esq.
17                                           Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
